493 F.2d 1249
85 L.R.R.M. (BNA) 2863, 73 Lab.Cas.  P 14,430
PROVISION HOUSE WORKERS UNION LOCAL 274, AFL-CIO, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent, and UrbanPatman, Inc.,Intervenor.
No. 72-2617.
United States Court of Appeals, Ninth Circuit.
Feb. 21, 1974.

Lionel Richman (argued), Gerald Goldman, of Richman & Garrett, Los Angeles, Cal., for petitioner.
Abigail Baskir (argued), Marcel Mallet-Prevost, of NLRB, Washington, D.C., Abraham Siegel, Director, NLRB, Los Angeles, Cal., for respondent.
Stanley E. Tobin (argued), Kenneth M. Simon, David C. Grant, Carl M. Gould of Hill, Farrer & Burrill, Los Angeles, Cal., for real party in interest.
OPINION
Before KOELSCH, HUFSTEDLER and TRASK, Circuit Judges.
PER CURIAM.


1
The Board did not exceed its jurisdiction, nor did it abuse its discretion in deferring exercise of that jurisdiction pending arbitration.  (National Labor Relations Act 1, 10(a), 29 U.S.C. 151, 160(a); Labor-Management Relations Act 203(d), 29 U.S.C. 173(d).  Cf. Nabisco, Inc. v. N.L.R.B.  (2d Cir. 1973)  479 F.2d 770.)  Although the characterization of the dispute as one involving interpretation of a contract, rather than existence of the contract, is not wholly free from doubt, we cannot say that the Board abused its discretion in concluding that contract interpretation was the gravamen of the dispute.


2
Of course, the Board cannot abdicate its statutory responsibilities by inappropriate deferrals to arbitration.  The record befoer us raises no inference that the Board failed to perform its duties.


3
Petition denied.